266 S.E.2d 723 (1980)
STATE of North Carolina
v.
Joyce FREEMAN.
No. 8013SC25.
Court of Appeals of North Carolina.
June 3, 1980.
*725 Atty. Gen. Rufus L. Edmisten by Associate Atty. Gen. Elaine M. Jessee, Raleigh, for the State.
Moore & Melvin by David Garrett Wall, Elizabethtown, for defendant-appellant.
VAUGHN, Judge.
We find no error in the revocation of defendant's probation. Defendant presents six assignments of error on the part of the trial court in the revocation of her probation but we need not reach all these assigned errors in upholding the probation revocation by the trial court.
Probation is an act of grace by the State to one convicted of a crime. It is a matter of discretion with the trial court. The matter is not governed by the rules of a criminal trial. Consequently, a jury is not required as defendant contends nor must the proof of violation be beyond a reasonable doubt. State v. Duncan, 270 N.C. 241, 154 S.E.2d 53 (1967). The evidence need be such that reasonably satisfies the trial judge in the exercise of his sound discretion that the defendant has violated a valid condition on which the sentence was suspended. Because of this and also because it is a matter which a judge hears and not a jury, the rules of evidence need not be strictly enforced. State v. Baines, 40 N.C.App. 545, 253 S.E.2d 300 (1979).
All that is required in a hearing of this character is that the evidence be such as to reasonably satisfy the judge in the exercise of his sound discretion that the defendant has violated a valid condition upon which the sentence was suspended. Judicial discretion implies conscientious judgment, not arbitrary or willful action. It takes account of the law and the particular circumstances of the case and "is directed by the reason and conscience of the judge to a just result."
State v. Duncan, 270 N.C. at 245, 154 S.E.2d at 57.
The trial court found defendant to have violated three conditions of her probation. The trial court found that defendant failed to make the monthly payments on the costs, fines and restitution, quit her job and continued to take welfare assistance. All these acts would be in violation of her probation conditions. Any one would have been sufficient grounds to revoke defendant's probation. State v. Braswell, 283 N.C. 332, 196 S.E.2d 185 (1973).
There is plenary evidence that defendant did not make the monthly payments as required as a condition of her probation. Only after six months had elapsed and when faced with possible imposition of the prison sentence did defendant offer to make up arrearage. Defendant did not present any evidence of justifiable excuse for her failure to meet this condition of her probation. Also, there is plenary evidence to support the violation of the condition that defendant become and remain gainfully employed. Defendant did not present evidence of a justifiable excuse for quitting her job. Either one of these above would justify a revocation of probation. There can be no doubt that they were both valid conditions of probation. Consequently, we need not consider in this case whether the condition prohibiting defendant from seeking assistance from the Department of Social *726 Services was a valid condition of probation. State v. Byrd, 23 N.C.App. 63, 208 S.E.2d 216 (1974).
Affirmed.
PARKER and ERWIN, JJ., concur.